Citation Nr: 1521538	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for recurrent moles of the back.  

2.  Entitlement to service connection for malignant melanoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2011 and June 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Board notes that a VA Form 646 is not associated with the claims file.  The RO requested that the representative submit a VA Form 646 in January 2014 and again in February 2014; however, the representative failed to comply with the request.  The duty to assist is a two-way-street and VA has met its obligation to assist in the procurement of the VA 646 from the Veteran's representative.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Moreover, any related error is harmless, as the Veteran subsequently appeared and testified at a July 2014 videoconference Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a transcript of the hearing has been associated with the claims file.  The record was held open for an additional 60 days during which time the Veteran submitted additional evidence, having waived his right to have it initially considered by the RO at the July 2014 Board hearing.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  


FINDINGS OF FACT

1.  The Veteran's recurrent moles of the back were not incurred during active service and are otherwise etiologically unrelated to active service.  

2.  Resolving reasonable doubt in favor of the Veteran, his malignant melanoma is related to active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for recurrent moles of the back have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for malignant melanoma have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Proper notice regarding the Veteran's service connection claims was provided by way of letters sent to the Veteran in January 2011 and March 2011.  Given the Board's favorable decision regarding the Veteran's claim of entitlement to service connection for malignant melanoma, no further discussion of VA's duties to notify and assist is warranted with respect to that issue.  However, the Board will discuss VA's duties to notify and assist regarding the Veteran's claim of entitlement to service connection for recurrent moles of the back.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for recurrent moles of the back.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record does not reveal evidence establishing that recurrent moles of the back manifested during active service.  
Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his recurrent moles of the back are associated with his active service, and he is not competent to diagnose a dermatologic condition or to provide an etiological opinion associating such a condition with his active service.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding the Veteran's recurrent moles of the back is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his recurrent moles of the back and malignant melanoma are related to his active service, to include as due to herbicide exposure and sun exposure.  

The Veteran's service treatment records confirm that he served in Vietnam; therefore, he is presumed to have been exposed to herbicides during active service.  38 C.F.R. § 3.307(a)(6)(iii).  However, recurrent moles and malignant melanoma are not disabilities which have been presumptively linked to herbicide exposure; therefore, service connection on this presumptive basis is not warranted.  38 C.F.R. § 3.309(e).  Moreover, there is no competent evidence which specifically links the Veteran's claimed conditionis to herbicide exposure.  To the extent that the Veteran's statements assert such a connection, they are not competent evidence.  See Jandreau, 492 F.3d at 1376-77.  

However, the Veteran has also claimed that his conditions were caused by sun exposure during active service.  Therefore, the Board will proceed to consider this assertion.  

Service treatment records document normal clinical evaluations of the Veteran's skin upon enlistment examination in January 1968 and separation examination in January 1972.  In March 1971, the Veteran complained of a sunburn to both arms.  He was treated with sunburn cream and discharged to duty.  In July 1971, it was noted that the Veteran had second-degree burns to his lower left arm which required a dressing change, although it is not specifically noted whether the condition was a sunburn.  

Post-service private treatment records from May 1986 document that the Veteran had a mole removed from his back.  The record indicates that a specimen was sent to the lab; however, there is no subsequent indication regarding the results.  

VA treatment records from January 2011 document that a dermatology consultation was placed at the suggestion of the Veteran's treating physician to determine whether the Veteran's moles were cancerous.  At the subsequent February 2011 dermatology consult, the Veteran reported that he never had moles twenty years ago, but now he had multiple moles.  He reported having a prior spot on his back removed by a private physician, but that it was non-cancerous.  Finally, he stated that he was mostly exposed to the sun during active service.  The VA dermatologist assessed a mole on the Veteran's abdomen and noted that the differential diagnosis included dysplastic nevus versus malignant melanoma.  The physician conducted a shave biopsy/removal and submitted a specimen for further analysis.  It was subsequently noted that the abdominal biopsy showed superficial malignant melanoma.  A subsequent biopsy in March 2011 showed malignant melanoma in situ present on the right upper quadrant of the Veteran's abdomen.  Finally, an April 2011 biopsy from the right lateral abdomen showed no evidence of residual tumor.  More recently, as documented in an October 2013 treatment record, the Veteran reported significant sun exposure during active service and expressed concern this this may have contributed to his melanoma.  

An August 2014 letter from the Veteran's private physician documents a positive nexus opinion regarding the Veteran's melanoma.  The physician noted the Veteran's report of significant sun exposure during active service and his service treatment records which document a sick call for a sunburn in March 1971.  The physician stated that it is known that sun exposure is involved in the development of skin cancers, including melanoma; therefore, he opined that it was more likely than not that the Veteran's sun exposure during active service played a contributory role in causing his malignant melanoma.  

After considering the evidence of record, including that discussed above, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of his claim of entitlement to service connection for malignant melanoma.  In particular, the Board has afforded probative value to the August 2014 private medical opinion which links the Veteran's diagnosed melanoma to sun exposure during active service.  Moreover, there is no competent evidence of record to contradict this positive nexus opinion.  Thus, service connection is warranted for the Veteran's malignant melanoma.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

However, the Board conversely finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for recurrent moles of the back.  Significantly, there is no evidence of record which relates his recurrent moles specifically to his active service.  The Board has considered the Veteran's lay statements in this regard, which are competent insofar as they report his observable symptoms.  See Layno, 6 Vet. App. at 469.  However, the Veteran's statements are not competent evidence of a nexus between his recurrent moles and his active service, as he does not possess the medical and dermatological expertise required to render such an opinion.  See Jandreau, supra.  Moreover, the Veteran has reported that his moles were not present prior to approximately 1991, which is nearly twenty years after his discharge from active service.  Such a lengthy time interval between service and manifestation of his recurrent moles is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As the preponderance of evidence is against the Veteran's claim of entitlement to service connection for recurrent moles of the back, there is no reasonable doubt to be resolved, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for recurrent moles of the back is denied.  

Service connection for malignant melanoma is granted.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


